 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MITY-LITE, INC., a Utah corporation                Case No.: 1:19-cv-01494-ASW-JLT

12                         Plaintiff                    PROPOSED ORDER GRANTING
            v.                                          STIPULATION TO EXTEND TIME TO
13                                                      ANSWER AND JOINT REQUEST TO
     EDSAL SANDUSKY CORPORATION, a                      CONTINUE THE RULE 26 JOINT
14   Delaware Corporation; and DOES 1–5,                CONFERENCE DEADLINE;
                                                        PROPOSED ORDER UPON
15                         Defendants.                  STIPULATION

16          The parties have stipulated to allow the defendant extra time to respond to the complaint,
17   due to their desire to attempt to resolve the matter informally. (Doc. 7) the Court ORDERS:
18          1.     The stipulation (Doc. 7) is GRANTED. The defendant SHALL respond to the
19   complaint no later than January 8, 2020.
20          2.     The Mandatory Scheduling Conference is continued to February 18, 2020 at 9:00
21   a.m.
22

23   IT IS SO ORDERED.

24      Dated:    December 17, 2019                          /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28

 1

 2
